                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Richard H. Tholen, M.D.,                                    Civil No. 17-3919 (DWF/SER)

                     Plaintiff,

v.                                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION
Assist America, Inc.,

                     Defendant.


       This matter is before the Court upon Defendant Assist America, Inc.’s

(“Defendant”) objections (Doc. No. 259) to Magistrate Judge Steven E. Rau’s April 18,

2019 Report and Recommendation (Doc. No. 247) insofar as it recommends that

Defendant be sanctioned as follows: (1) Assist America’s failure will give rise to the

adverse inference that Assist America’s operations manual in effect at the time of

Dr. Tholen’s incident provided insufficient information to properly decide whether to

evacuate an Assist America member; (2) Assist America’s failure will give rise to the

adverse inference that Assist America’s operations manual in effect at the time of

Dr. Tholen’s incident provided insufficient information to properly decide whether an

Assist America member was receiving appropriate medical care; (3) Assist America’s

failure will give rise to the adverse inference that Assist America’s operations manual in

effect at the time of Dr. Tholen’s incident was not sufficiently disseminated to its

employees, depriving the employees of guidance from Assist America to properly decide

whether to evacuate an Assist America member; (4) Assist America’s failure will give
rise to the adverse inference that Assist America’s operations manual in effect at the time

of Dr. Tholen’s incident was not sufficiently disseminated to its employees, depriving the

employees of guidance from Assist America to properly decide whether an Assist

America member was receiving appropriate medical care; and (5) Assist America’s

failure will give rise to the adverse inference that Assist America has now altered its

operations manual as a result of Dr. Tholen’s incident. Plaintiff filed a response in

opposition to Defendant’s objections on May 20, 2019, (Doc. Nos. 263, 264), and a

Declaration of Patrick M. Arenz in Support of Plaintiff’s Response in Opposition to

Defendant’s Objection to Report and Recommendation. (Doc. No. 264.)

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Defendant’s objections.

       Based upon the de novo review of the record and all of the arguments and

submissions of the parties and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:

                                          ORDER

       1.     Defendant Assist America, Inc.’s objections (Doc. No. [259]) to Magistrate

Judge Steven E. Rau’s April 19, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Steven E. Rau’s April 19, 2019 Report and

Recommendation (Doc. No. [247) is ADOPTED.


                                             2
      Accordingly, IT IS HEREBY ORDERED that Assist America is sanctioned as

follows:

      3.     Assist America’s failure will give rise to the adverse inference that Assist

America’s operations manual in effect at the time of Dr. Tholen’s incident provided

insufficient information to properly decide whether to evacuate an Assist America

member.

      4.     Assist America’s failure will give rise to the adverse inference that Assist

America’s operations manual in effect at the time of Dr. Tholen’s incident provided

insufficient information to properly decide whether an Assist America member was

receiving appropriate medical care.

      5.     Assist America’s failure will give rise to the adverse inference that Assist

America’s operations manual in effect at the time of Dr. Tholen’s incident was not

sufficiently disseminated to its employees, depriving the employees of guidance from

Assist America to properly decide whether to evacuate an Assist America member.

      6.     Assist America’s failure will give rise to the adverse inference that Assist

America’s operations manual in effect at the time of Dr. Tholen’s incident was not

sufficiently disseminated to its employees, depriving the employees of guidance from

Assist America to properly decide whether an Assist America member was receiving

appropriate medical care.




                                            3
       7.     Assist America’s failure will give rise to the adverse inference that Assist

America has now altered its operations manual as a result of Dr. Tholen’s incident.

       8.     The Court will address at the pretrial hearing the content of and timing for

when instructions relating to these adverse inferences should be given to the jury,

including the Court’s analysis pursuant to Article 4 of the Federal Rules of Evidence.

Dated: June 6, 2019                s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             4
